\DO°\IQ\V\-h'~»)l\)l-d

MNNNNNNNN>-*
mq@m»ww»-o~oo’“o:\`EGIGS:-S

 

 

Case 2:17-cv-01212-RSL Document 94 Filed 12/03/18 Page 1 of 5

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
COSTCO WHOLESALE CORPORATION, Civil Action No. 2:17-cv-01212-RSL
Plaintiff, STIPULATED MOTION AND EP-RQPOSEB]

ORDER TO CONTINUE CERTAIN
v. PRETRIAL DEADLINES

ARROWOOD INDEMNITY COMPANY,

Defendant.

 

Pursuant to LCR 7(d)(l) and LCR IO(g), Plaintiff Costco Wholesale Corporation
(“Costoo”) and Defendant Arrowood Indemnity Company (“Arrowood”), by and through their
attorneys of record, hereby submit this Stipulated Motion and [Proposed] Order to Continue the
Certain Pretrial Deadlines. The parties have met and conferred, and submit this Stipulated Motion
in good faith.

DISCUSSION

By its Amended Order Setting Trial Date & Related Dates (ECF No. 36), the Court set this
matter for trial on February 4, 2019 and also established a case schedule of pretrial deadlines
Based on the current case schedule, certain of the pretrial deadlines trigger requirements on the
Parties to prepare and exchange pretrial materials beginning in December 2018. The Parties have
scheduled a mediation session for December 18, 2018. In light of and to facilitate the settlement

negotiations on December 18, 2018, the Parties stipulate and jointly move the Court for a brief

4160450

STIPULATED MOTION AND WQBQSED] ORDER TO CLYDE & CO US LLP
CON'[`INUE CERTAIN PRE'['RIAL DEADLINE (2:17-cv-01212~ 701 FiRh Avmue, Cohlmbia Tower, 42“" Floot
RSL) - l Seattle, WA 98104

(206) 652-3237 * (415) 365-9800

 

\°O°-JO\'JI-PL¢JN)-\

\\)NNNNNNNN\-*’-‘
oo~.io\m-t=~t»m»-o\ooo§;;:;§:;

 

 

Case 2:17-cv-01212-RSL Document 94 Filed 12103/18 Page 2 of 5

continuance of the following pretrial deadlines so that the Parties may avoid expending any

unnecessary costs in the event that this matter is resolved at mediation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Relevant Case Deadline Original Date New Date

LD for plaintiff and counterclaimant to December 24, 2018 January 9, 2019
serve pretrial statement

LD for plaintiff and counterclaimant to December 24, 2018 January 9, 2019
serve deposition transcripts With

relevant portions highlighted

LD for defendant and counterdefendant January 3, 2019 January 15, 2019
to serve pretrial statement

LD for defenth and counterdefendant January 3, 2019 January 15, 2019
to serve deposition transcripts with

relevant portions highlighted

Motions in Limine January 7, 2019 January 17, 2019
LD to exchange proposed jury January 9, 2019 January 21 , 2019
instructions, verdict forms and special

interrogatories

'LD for parties to hold conference of January ll, 2019_ _ _ _ January 22, 2019
attorneys

Agreed pretrial order due ' January 23, 2019 January 2-3, 2019 `
Pretrial conference to be scheduled by TBD TBD

the Court

Trial briefs, proposed voire dire January 30, 2019 january 30, 2019
questions, proposed jury instructions,

and trial exhibits due

Trial February 4, 201§ |Febnwry 4, 2019

 

The Parties do not request that the Court continue the trial date or any other dates set in the
Amended Order Setting Trial Date & Related Dates (ECF No. 36) except as provided herein.
Accordingly, the Parties respectfully request that this Stipulated Motion be approved and that the
Court agree to continue the pretrial deadlines as set forth herein.

4160450 IT IS SO STIPULATED THIS 3rd day of December, 2018.

STIPULATED MOTION AND [PROPOSED] ORDER TO CLYDE & CO US LLP
CONTINUE CERTAIN PRETRlAL DEADLlNES (2:17-cv-01212- 701 Fitth Avenue, Co]umbia Tower, 42nd Floor
RSL) - 2 Seuttle, WA 98104

(206) 652-3237 * (415) 365-9800

 

W`IQ’\'Jl-bU-'|N

\Q

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:1?-cv-01212-RSL Document 94 Filed 12/03/18 Page 3 015

DATED: December 3, 2018

DATED: December 3, 2018

4160450

STIPULATED MOTION AND [PROPOSED] ORDER TO
CONTINUE CERTAIN PRETRIAL DEADLINES (2:17-cv-01212-

RSL) - 3

CLYDE & CO US LLP

/s/Alexander E. Potente

Alexander E. Potente, WSBA #48858
alex.potente@clydeco. us

701 Fifth Avenue, Columbia Tower, 42nd Floor
Seattle, WA 98104

Phone (206) 652-3237

Fax (206) 652-3237

Attorneys for Defendant
ARROWOOD INDEMNITY COMPANY

PACIFICA LAW GROUP LLP

/s/Paul J. Lawrence

Paul J. Lawrence, WSBA #13557
Matthew J. Segal, WSBA #29797
Nicholas W. Brown, WSBA #33586
1191 Second Avenue, Suite 2000
Seattle, WA 98101

Phone: (206) 245-1700

Fax: (206) 245-1750

Attorneys for Plaintiff
COSTCO WHOLESALE CORPORATION

chDE & co Us LLP
701 Fiah Avmue, commbia Tower, 42nd moor
smu¢, wA 98104
(206) 652-3237 * (415) 365-9800

 

\Q®`IC\M-h-WNv-‘

NNNNNNNNN
oe~ro\u.l>wN>-‘ol_o‘:o:;;:;§:;

 

 

Case 2:17-cv-01212-RSL Document 94 Filed 12/03/18 Page 4 of 5

ORDER

IT IS HEREBY ORDERED that this Stipulated Motion to continue certain pretrial

deadlines is GRANTED. The new pretrial deadlines are as follows:

 

 

 

 

 

 

 

 

 

 

the Court

Relevant Case Deadline Original Date New Date

LD for plaintiff and counterclaimant to December 24, 2018 January 9, 2019
serve pretrial statement

LD for plaintiff and counterclaimant to December 24, 2018 January 9, 2019
serve deposition transcripts with

relevant portions highlighted

LD for defendant and counterdefendant January 3, 2019 January 15, 2019
to serve pretrial statement

LD for defendant and counterdefendant January 3, 2019 January 15_, 2019
to serve deposition transcripts with

relevant portions highlighted

Motions in Limine January 7, 2019 January 17, 2019
LD to exchange proposed jury January 9, 2019 January 21, 2019
instructions, verdict forms and special

interrogatories

LD for parties to hold conference of January 11, 2019 January 22, 2019
attorneys

Agreed pretrial order due January 23, 2019 January 23, 2019
Pretrial conference to be scheduled by TBD TBD

 

Trial briefs, proposed voire dire
questions, proposed jury instructions,
and trial exhibits due

January 30, 2019

January 30, 2019

 

Trial

 

 

Febr'uary 4, 2019

 

February 4, 2019

 

ORDERED this g 'l~ day of December, 2018.

4160450
ST]`PUT.ATF.D MOTION AND [PROPOSED] ORDER TO

CONTINUE CERTAH\! PRETRIAL DEADLINES (2:17-cv-01212-

RSL) ~ 4

__ /(/{/Ld“$(aam/t/

Honorable Robert S. Lasnik
United States District Judge

CLYDE & CO US LLP
701 Fihh Avmuc, Cotombia Tower, 42“d Floor
Seattle, WA 95104
(206) 552-3237 * (415) 365-9800

 

 

